  Case 2:21-cv-12167-VAR-APP ECF No. 1, PageID.1 Filed 09/16/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

JOSE GARCIA,

         Plaintiff,

-vs-                                                  CASE NO.
                                                      HON.

AMERICAN INTERNATIONAL CARGO SERVICES, INC.,
dba AMERICAN SHIPPING CO.

         Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321-fax
 Amy.DeRouin@cjtrainor.com
 Thomas.Kerr@cjtrainor.com
   THERE IS NO OTHER PENDING OR RESOLVED CIVIL ACTION ARISING OUT OF THE
  TRANSACTION OR OCCURRENCE WHICH IS THE SUBJECT MATTER OF THIS LAWSUIT.

                               COMPLAINT AND JURY DEMAND

         NOW COMES Plaintiff, JOSE GARCIA, by and through his attorneys, CHRISTOPHER

TRAINOR & ASSOCIATES, and for his Complaint against the above-named Defendant states the

following:

1. The Plaintiff, JOSE GARCIA, is a resident of the County of Wayne, State of Michigan.

2. The Defendant AMERICAN INTERNATIONAL CARGO SERVICES, INC. is a foreign

       corporation, doing business as American Shipping CO, with a registered office in the State of

       New Jersey, who conducts business throughout the State of Michigan.




                                                  1
 Case 2:21-cv-12167-VAR-APP ECF No. 1, PageID.2 Filed 09/16/21 Page 2 of 5




3. This lawsuit arises out of an incident which occurred in the Village of Whitehouse, County of

   Lucas, State of Ohio.

4. That this lawsuit arises out of Defendant’s negligence which as a result caused Plaintiff to

   sustain grievous injuries.

5. Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1332 (diversity jurisdiction).

6. The amount in controversy in this cause exceeds Seventy-Five Thousand ($75,000.00) Dollars

   exclusive of costs, interest and attorney fees.

                                                 FACTS

7. On February 20, 2020, Plaintiff was transporting a shipping container that was previously

   prepared, loaded, and transported by Defendant AMERICAN INTERNATIONAL

   CARGO SERVICES, INC and/or its agents, servants, or employees in Michigan and other

   locations within and outside of the USA.

8. That Defendant failed to secure a Drill Press/Band Saw within the shipping container when it

   was loaded causing a substantial risk of injury to anyone who was to open said container.

9. That on the above date, Plaintiff opened the door of the shipping container on and was struck

   by the Drill Press / Band Saw which fell onto of him, causing grievous injuries to Plaintiff.

                             COUNT I
    NEGLIGENCE OF AMERICAN INTERNATIONAL CARGO SERVICES, INC.

10. Plaintiff repeats, re-alleges, and incorporates by reference paragraphs 1 through 8 of this

   Complaint as though filly set forth herein.

11. That Defendant AMERICAN INTERNATIONAL CARGO SERVICES, INC. and its

   agents and employees, owed Plaintiff the duty of due care and as such, were obligated to

   exercise that degree of reasonable care, caution, diligence, and skill ordinarily exercised and

   possessed by persons such as Defendant’s employees, who undertake and preform the pre-

                                                 2
 Case 2:21-cv-12167-VAR-APP ECF No. 1, PageID.3 Filed 09/16/21 Page 3 of 5




  unloading inspection as well as unloading and/or loading process at issue and referenced

  herein, which occurred at Defendant’s facility on or before February 20, 2020.

12. That Defendant AMERICAN INTERNATIONAL CARGO SERVICES, INC., by and

  through its agents, servants, and/or employees breached its duty of care owed to Plaintiff, and

  were negligent in the following particulars:

  a. Failing to properly inspect the load within the shipping container on Plaintiff’s trailer to

     ensure that the Drill Press/Band Saw was secure, before Plaintiff commence in

     transporting the shipping container or opened the shipping container door.

  b. Failing to properly secure the Drill Press/Band Saw when it or its agents, employees, or

     servants loaded the shipping container, before Plaintiff commence in transporting the

     shipping container or opened the shipping container door.

  c. Failing to ensure that dangerous conditions are not created; to instruct others to take any

     action that could cause serious injury; to ensure that it does not create an unsafe

     and/or hazardous condition that causes serious injury; to warn Plaintiff of dangerous

     or potentially dangerous conditions that were known or should have been known by

     Defendant; to act with due diligence to ensure that all safety standards and protocols are

     followed.

  d. Other acts or omissions constituting negligence committed by Defendant’s employees in

     the course of loading and/or transporting this shipment container on or before February

     20, 2020, as may be ascertained in the course of discovery in this case.




                                                 3
  Case 2:21-cv-12167-VAR-APP ECF No. 1, PageID.4 Filed 09/16/21 Page 4 of 5




13. That as a direct and proximate result constituting negligence of Defendant AMERICAN

    INTERNATIONAL CARGO SERVICES, INC., and/or their employees, servants and

    agents, as described here in above, said Drill Press / Band Saw rolled off the shipping

    container and onto Plaintiff, who suffered grievous injuries as a consequence thereof.

      WHEREFORE, Plaintiff JOSE GARCIA respectfully requests that Judgment be rendered

against the Defendant in such amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

as is to be found to be reasonable and just, together with costs, interest, and attorney’s fees so

wrongfully incurred in prosecution of this action.

                                            Respectfully submitted,
                                            CHRISTOPHER TRAINOR & ASSOCIATES


                                            _/s/ Christopher J. Trainor______________
                                            CHRISTOPHER J. TRAINOR (P42449)
                                            AMY J. DEROUIN (P70514)
                                            Attorneys for Plaintiff
                                            9750 Highland Road
Dated: September 15, 2021                   White Lake, MI 48386
CJT/tpk                                     (248) 886-8650




                                               4
  Case 2:21-cv-12167-VAR-APP ECF No. 1, PageID.5 Filed 09/16/21 Page 5 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

JOSE GARCIA,

       Plaintiff,

-vs-                                            CASE NO.
                                                HON.

AMERICAN INTERNATIONAL CARGO SERVICES, INC.,
dba AMERICAN SHIPPING CO.

       Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321-fax
 Amy.DeRouin@cjtrainor.com
 Thomas.Kerr@cjtrainor.com

                               DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, JOSE GARCIA, by and through his attorney, CHRISTOPHER

TRAINOR & ASSOCIATES, and hereby demands a trial on the issues in the above matter.


                                         Respectfully submitted,
                                         CHRISTOPHER TRAINOR & ASSOCIATES

                                         _/s/ Christopher J. Trainor______________
                                         CHRISTOPHER J. TRAINOR (P42449)
                                         AMY J. DEROUIN (P70514)
                                         Attorneys for Plaintiff
                                         9750 Highland Road
                                         White Lake, MI 48386
Dated: September 15, 2021                (248) 886-8650
CJT/tpk




                                            5
